Case 2:18-cv-00141-KSH-CLW Document 22 Filed 02/20/20 Page 1 of 1 PageID: 238



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


 MALIBU MEDIA, LLC,
                                                  Civil No.: 2:18-cv-00141-KSH-CLW
                  Plaintiff,
         v.

 AMIRAM PELED,
                                                             ORDER
                      Defendant.


      For the reasons stated in the accompanying Opinion, and for good cause

shown,

      IT IS on this 20th day of February, 2020,

      ORDERED that Plaintiff Malibu Media’s motion for default judgment (D.E.

20) is DENIED.



                                                      /s/ Katharine S. Hayden
                                                      Katharine S. Hayden, U.S.D.J
